Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about January 20, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility, including its acceptance of the victim’s testimony (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Mazzarelli, J.P., Andrias, Ellerin, Gonzalez and McGuire, JJ.